      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 1 of 14




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TRI MARSH REALTY, LLC and                         §
SHREVE CITY, LLC                                  §
              Plaintiffs                          §
                                                  §
v.                                                §     Civil Action No. 4:21-cv-239
                                                  §
                                                  §
PALOMAR SPECIALTY INSURANCE                       §
COMPANY                                           §
            Defendant                             §

                PLAINTIFFS’ ORIGINAL COMPLAINT & JURY DEMAND

        Plaintiffs TRI MARSH REALTY, LLC (“Tri Marsh”) and SHREVE CITY, LLC (“Shreve

City”) (collectively “Plaintiffs”) file this Original Complaint & Jury Demand against Defendant

PALOMAR SPECIALTY INSURANCE COMPANY (“Palomar” or “Defendant”) would

respectfully show the following:

                                              Parties

        1.      Tri Marsh Realty, LLC is a domestic limited liability company located and operating

in the State of Texas.

        2.      Shreve City, LLC is a foreign limited liability company located and operating in the

State of Louisiana.

        3.      Upon information and belief Palomar is a foreign fire and casualty insurance

company whose principal place of business is in La Jolla, California. Palomar is engaged in the

business of insurance in Texas, operating for the purposes of accumulating monetary profit.

Palomar regularly conducts the business of insurance in a systematic and continuous manner in the

State of Texas. Palomar may be served with process by serving its registered agent CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3140.



                                                 1
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 2 of 14




                                       Venue & Jurisdiction

        4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity of citizenship between Plaintiffs and Defendant and the amount in

controversy exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of interests

and costs.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred within this

judicial district and the real property subject of the action is situated within this judicial district.

Namely, this action concerns real properties and businesses located and operating in Magnolia,

Texas. The insurance policies at issue and of which Plaintiffs are a beneficiary was to be

performed within this district, and the losses under the policies (including payments to be made

to Plaintiffs under the policies) were required to be made within this district. Further,

investigation, including communications to and from Defendant and Plaintiffs (including

telephone calls, mailings, and other communications to Plaintiffs) occurred within this district.

                                        Factual Background

The Properties

        6.      Tri Marsh owns and operates the commercial property located at 18535 FM 1488,

Magnolia, Texas 77354 in Montgomery County, Texas (the “Tri Marsh Property”).

        7.      The Tri Marsh Property is large shopping strip center. The buildings consist of

several different businesses, including a gas station.

        8.      Shreve City owns and operates the commercial properties located at 1103-1297

Shreveport Barksdale Highway, Shreveport, Louisiana 71105 in Caddo Parish, Louisiana (the

“Shreve City Properties”).




                                                   2
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 3 of 14




       9.        The Shreve City Properties consist of multiple buildings. The breakdown of

property addresses is as follows:

             o   1141 Shreveport Barksdale Hwy - Guy’s Academy
             o   1205 Shreveport Barksdale Hwy - Daiquiri Express
             o   1273 Shreveport Barksdale Hwy - Capital One Bank
             o   1287 Shreveport Barksdale Hwy - Wendy’s
             o   1295 - 1297 Shreveport Barksdale Hwy – Ocean Dental & Mariners Finance
             o   1215 Shreveport Barksdale Hwy - Dollar Tree
             o   1217 Shreveport Barksdale Hwy - D-Bat
             o   1219 Shreveport Barksdale Hwy - CitiTrends
             o   1225 – 1229 Shreveport Barksdale Hwy - McCann Schools
             o   1239 Shreveport Barksdale Hwy - Burlington Stores
             o   1255 Shreveport Barksdale Hwy - US Veterans Affairs
             o   1265 Shreveport Barksdale Hwy - Spirit Halloween
             o   1267 Shreveport Barksdale Hwy - Sewing Shop
             o   1271 Shreveport Barksdale Hwy - Sewing shop
             o   1279 Shreveport Barksdale Hwy - California Nails
             o   1291 Shreveport Barksdale Hwy - Goodwill Store
             o   1293 Shreveport Barksdale Hwy - Big Lots


The Policies

       10.       Prior to April 25, 2020, Tri Marsh paid annual premiums, assessments, fees,

surcharges, and taxes to Palomar to acquire comprehensive commercial insurance coverage for

the Tri Marsh Property and the business under Palomar Policy No. CPARP-XX-XXXXXXX-00 (the

“Tri Marsh Policy”). The Tri Marsh Policy provides coverage for Tri Marsh’s business and the

Tri Marsh Property, for covered damages that occur during the Policy Period, from December

15, 2019 through December 15, 2020. In exchange for Tri Marsh’s premium payment, the Tri

Marsh Policy includes the following limits and coverages, in relevant part:




                                                3
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 4 of 14




       11.     As evidenced by the Declarations Page, the Tri Marsh Policy provides coverage to

the Tri Marsh Property’s physical structure on an actual cost value basis for damages, in addition to

lost business income up to $15,267,920. See Ex. A, Tri Marsh Policy, at Declarations Pages.

       12.     The Tri Marsh Policy also contains a Deductible provision that confirms coverage

for damages to the interior of the Tri Marsh Property that result from wind, hail, and named

windstorm damage, including damages caused by hail:




                                                 4
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 5 of 14




       13.     Prior to April 29, 2020, Shreve City paid annual premiums, assessments, fees,

surcharges, and taxes to Palomar to acquire comprehensive commercial insurance coverage for the

Shreve City Properties and the business under Palomar Policy No. CPARP-XX-XXXXXXX-00 (the

“Shreve City Policy”). The Shreve City Policy provides coverage for Shreve City’s business and the

Shreve City Properties, for covered damages that occur during the Policy Period, from November

15, 2019 through November 15, 2020. In exchange for Shreve City’s premium payment, the Shreve

City Policy includes the following limits and coverages, in relevant part:




                                                  5
     Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 6 of 14




         14.   As evidenced by the Declarations Page, the Shreve City Policy provides coverage to

the Shreve City Properties physical structure on a replacement cost value basis for damages, in

addition to lost business income up to $23,00,000. See Ex. B, Shreve City Policy, at Declarations

Pages.

         15.   The Shreve City Policy also contains a Deductible provision that confirms coverage

for damages to the interior of the Shreve City Properties that result from wind, hail, and named

windstorm damage, including damages caused by hail:




Plaintiffs make insurance claims for related damages

         16.   On or about April 25, 2020, a hailstorm struck the Tri Marsh property causing

substantial damage to the roof system, HVAC, interior, exterior, and more. As a result of the hail

hitting Montgomery County and specifically the Tri Marsh Property, sizeable portions of the Tri

Marsh Property’s roof were compromised.


                                                6
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 7 of 14




       17.     On or about April 29, 2020, a hailstorm struck the Shreve City Properties causing

substantial damage to the roof systems, HVAC, windows, and exterior. The Shreve City Properties

were hit by a second hailstorm on or about August 27, 2020. As a result of these hailstorms

hitting Caddo Parish and specifically the Shreve City Properties, sizeable portions of the Shreve

City Properties’ roofs were compromised.

       18.     The Tri Marsh and Shreve City Properties—specifically the roofs, interiors and

HVAC systems—were substantially damaged by hail and wind. Yet as devastating as the

physical damage was, Plaintiffs felt fortunate to be protected by several million dollars in

insurance coverage it had procured to insure the Properties from precisely this type of

catastrophe. Immediately after the storms, Plaintiffs promptly filed claims with Palomar, alerting

them to the extensive damages. This sense of security, borne of a pricey contractual relationship,

would prove illusory as Palomar began their investigation and handling of the claims.

Plaintiffs work hard to document its damages for Palomar but received a claim rejections.

       19.     Palomar’s claims-handling process resulted in a wrongful claim rejection that

omitted a wealth of facts, physical evidence, obvious wind and hail damages, and meteorological

data from the storm supporting Plaintiffs’ claims. Palomar unreasonably pinned the loss on anything

but the hail and wind, an action designed to save Palomar millions of dollars in damages to the

Property and the business.

       20.     To this day, due to Palomar’s outcome-oriented, inadequate, and haphazard

investigation, Palomar has refused to fully pay for the covered damages under the Tri Marsh or

Shreve City Policies.

Plaintiffs send demand letters in compliance with the law

       21.     On June 1, 2017, Governor Abbott signed House Bill 1774 into law as Section




                                                7
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 8 of 14




542A of the Texas Insurance Code. This new law was sponsored by approximately sixty state

representatives and senators and contains important consumer protections against a variety of

unscrupulous practices. Particularly, Section 542A.003 requires detailed, comprehensive presuit

notice that is intended to make the claims and litigation processes more transparent and

potentially even avoid unnecessary lawsuits. Upon receiving notice, an insurer has a right to

conduct an inspection, and even make an offer to avoid litigation. When utilized properly,

Section 542A should assist business consumers like Plaintiffs to avoid protracted litigation over

a clear claim.

       22.       In compliance with Section 542A.003, Tri Marsh gave its pre-suit notice to

Palomar on November 20, 2020 and Shreve City gave its pre-suit notice to Palomar on

December 9, 2020. The pre-suit notices provided a comprehensive outline of Plaintiffs claims

and damages, quantified its loss, and even offered to waive a formal claim for attorneys’ fees if

the contractual amounts were paid promptly.

       23.       Palomar responded to the Tri Marsh’s demand on January 21, 2021 but refused to

acknowledge its own wrongdoing. All conditions precedent to the filing of this lawsuit have

been met by Plaintiffs.

                    Count 1 – Violations of Texas Insurance Code, Section 541

       24.       Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       25.       Palomar failed to attempt to effectuate a prompt, fair, and equitable settlement of a

claims with respect to which liability has become reasonably clear, in violation of Texas Insurance

Code Section 541.060 (a)(2)(A).

       26.       Palomar failed to adopt and implement reasonable standards for prompt




                                                   8
      Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 9 of 14




investigation of the claims arising under its policies.

          27.   Palomar failed to provide promptly a reasonable explanation, in relation to the facts

or applicable law, for the denial of a claims, in violation of Texas Insurance Code Section 541.060

(a)(3).

          28.   Palomar refused to pay the claims without conducting a reasonable investigation

with respect to the claims, in violation of Texas Insurance Code Section 541.060 (a)(7).

          29.   Palomar misrepresented the insurance policies under which it affords property

coverage to Plaintiffs, by making an untrue statement of material fact, in violation of Texas

Insurance Code Section 541.061 (1). Palomar misrepresented the insurance policies to Plaintiffs,

by making an untrue statement of material fact, in violation of Texas Insurance Code Section

541.061 (1).

          30.   Palomar misrepresented the insurance policies under which it affords property

coverage to Plaintiffs by failing to state a material fact that is necessary to make other statements

made not misleading, in violation of Texas Insurance Code Section 541.061 (2). Defendant

misrepresented the insurance policies to Plaintiffs by failing to state a material fact that is necessary

to make other statements made not misleading, in violation of Texas Insurance Code Section

541.061 (2).

          31.   Palomar misrepresented the insurance policies under which it affords property

coverage to Plaintiffs by making a statement in such manner as to mislead a reasonably prudent

person to a false conclusion of material fact and failing to disclose a matter required by law to be

disclosed, in violation of Texas Insurance Code Section 541.061 (3) and Texas Insurance Code

Section 541.002 (1). Defendant misrepresented the insurance policies to Plaintiffs by making a

statement in such manner as to mislead a reasonably prudent person to a false conclusion of material




                                                    9
     Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 10 of 14




fact and failing to disclose a matter required by law to be disclosed, in violation of Texas Insurance

Code Section 541.061 (3) and Texas Insurance Code Section 541.002 (1).

       32.     Palomar knowingly committed the foregoing acts, with actual knowledge of the

falsity, unfairness, or deception of the foregoing acts and practices, in violation of Texas

Insurance Code Section 541.002 (1).

                 Count 2 – Violations of the Texas Insurance Code, Section 542

       33.     Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       34.     Palomar failed to acknowledge receipt of the claims in violation of Texas Insurance

Code Section 542.055 (a)(1).

       35.     Palomar failed to timely commence investigation of the claims or to request from

Plaintiffs any additional items, statements or forms that Palomar reasonably believed to be required

from Plaintiffs in violation of Texas Insurance Code Section 542.055 (a)(2)-(3).

       36.     Palomar failed to notify Plaintiffs in writing of the acceptance or rejection of the

claims not later than the 15th business day after receipt of all items, statements and forms required

by Defendant in violation of Texas Insurance Code Section 542.056(a).

       37.     Palomar delayed payment of Plaintiffs’ claims in violation of Texas Insurance

Code Section 542.058(a).

       38.     Each of the actions described herein were done “knowingly” as that term is used

in the Texas Insurance Code and were a producing cause of Plaintiffs’ damages.

                                   Count 3 – Statutory Interest

       39.     Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.




                                                 10
     Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 11 of 14




       40.       Plaintiffs make claims for statutory interest penalties along with reasonable

attorneys’ fees for violation of Texas Insurance Code Subchapter B pursuant to Texas Insurance

Code Section 542.060.

                                   Count 4 – Breach of Contract

       41.       Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       42.       As outlined above, Palomar breached its contracts with Plaintiffs by refusing to

pay for covered damages under the Policies. As a result of Palomar breach, Plaintiffs suffered

legal damages.

                       Count 5 – Breach of duty of good faith & fair dealing

       43.       Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       44.       Palomar, as the properties coverage insurer, had a non-delegable duty to deal fairly

and in good faith with Plaintiffs in the processing of the claims. Palomar breached this duty by

refusing to properly investigate and effectively denying insurance benefits. Palomar knew or should

have known that there was no reasonable basis for denying or delaying the required benefits. As a

result of Palomar breach of these legal duties, Plaintiffs suffered legal damages.

                            Count 6 – Punitive Damages for Bad Faith

       45.       Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

       46.       Defendant acted fraudulently and with malice (as that term is legally defined) in

denying and delaying Plaintiffs’ claims for benefits. Further, Defendant had actual, subjective




                                                  11
     Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 12 of 14




awareness of the risk involved, but nevertheless proceeded with conscious indifference to the rights,

safety, or welfare of Plaintiffs.

                   Count 7 – Violations of Texas Deceptive Trade Practices Act

        47.     Plaintiffs re-allege and incorporate each allegation contained in previous

paragraphs of this Complaint as if fully set forth herein.

        48.     The Texas Deceptive Trade Practices Act (DTPA) provides additional protections

to consumers who are victims of deceptive, improper, or illegal practices. Defendant’s violations

of the Texas Insurance Code create a cause of action under the DTPA. Defendant’s violations of

the Texas Insurance Code, as set forth herein, specifically violate the DTPA as well. Defendant

has also acted unconscionably, as that term is defined under the DTPA.

        49.     Each of the actions described herein were done “knowingly” as that term is used

in the DTPA and were a producing cause of Plaintiffs’ damages.

                                     Resulting Legal Damages

        50.     Plaintiffs are entitled to the actual damages resulting from the Defendant’s

violations of the law. These damages include the consequential damages to its economic welfare

from the wrongful denial and delay of benefits including loss of the properties and business; and

the other actual damages permitted by law. In addition, Plaintiffs are entitled to exemplary

damages.

        51.     As a result of Defendant’s acts and/or omissions, Plaintiffs have sustained

damages in excess of the minimum jurisdictional limits of this Court.

        52.     Plaintiffs are entitled under law to the recovery of prejudgment interest at the

maximum legal rate.




                                                 12
     Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 13 of 14




          53.   Defendant’s knowing violations of the Texas Insurance Code and DTPA entitle

Plaintiffs to the attorneys’ fees, treble damages, and other penalties provided by law.

          54.   Plaintiffs are entitled to statutory interest as damages under the Texas Insurance

Code 542.060(c).

          55.   As a result of Defendant’s acts and/or omissions, Plaintiffs have sustained

damages in excess of the jurisdictional limits of this Court.

          56.   Plaintiffs are entitled under law to the recovery of prejudgment interest at the

maximum legal rate.

          57.   Plaintiffs are entitled to the recovery of attorneys’ fees pursuant to Tex. Civ. Prac.

& Rem. Code §38.001, Texas Insurance Code 542.060(a)-(c), and Tex. Bus & Commerce Code

§17.50.

                                              PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that Plaintiffs

have a judgment against Defendant for actual damages in excess of the minimum jurisdictional

limits of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and all other

relief, at law or in equity, to which Plaintiffs may be entitled.

                                                       Respectfully submitted,

                                                       RAIZNER SLANIA, LLP

                                                       /s/ Jeffrey L. Raizner
                                                       JEFFREY L. RAIZNER
                                                       Attorney-in-Charge
                                                       State Bar No. 00784806
                                                       2402 Dunlavy Street
                                                       Houston, Texas 77006
                                                       Phone: 713.554.9099
                                                       Fax: 713.554-9098
                                                       jraizner@raiznerlaw.com




                                                  13
     Case 4:21-cv-00239 Document 1 Filed on 01/25/21 in TXSD Page 14 of 14




                                                   Of Counsel:

                                                   ANDREW P. SLANIA
                                                   State Bar No. 24056338
                                                   AMY B. HARGIS
                                                   State Bar No. 24078630
                                                   BEN WICKERT
                                                   State Bar No. 24066290
                                                   efile@raiznerlaw.com
                                                   2402 Dunlavy Street
                                                   Houston, Texas 77006
                                                   Phone: 713.554.9099
                                                   Fax: 713.554-9098
                                                   ATTORNEYS FOR PLAINTIFFS


                                      JURY DEMAND

Plaintiffs hereby demand a trial by jury, a right enshrined in the Constitution of the United
States of America and the State of Texas and preserved by the sacrifices of many. The necessary
jury fee has been paid.

                                                   /s/ Jeffrey L. Raizner
                                                   JEFFREY L. RAIZNER




                                              14
